Order of the Supreme Court, New York County, entered on January 30, 1976, unanimously affirmed. Respondent shall recover of appellant $40 costs and disbursements of this appeal. There was sufficient evidence in the record to support the referee’s report that petitioner Matt Jaffe, in his individual capacity, was a party to the contract. The referee properly found, and the petitioner concedes, that Matt Jaffee Associates, Inc., is an entity separate from Matt Jaffe and not a party to the agreement. Matt Jaffe personally negotiated the agreement and his signature thereto does not indicate he signed in a representative capacity. Matt Jaffe Insurance, referred to in the contract, is not a corporation and is not a separate and distinct entity. The use of the word insurance in the name Matt Jaffe Insurance was merely descriptive of the nature of the business of Matt Jaffe. The other contentions proffered by petitioner, including his argument that respondent George Construction Co., Inc., was not a party to the agreement, are not tenable. Concur&emdash;Murphy, J. P., Birns, Silverman, Capozzoli and Lane, JJ.